MERRIMAN S. SMITH, Judge.
About four o’clock p. m. on April 6, 1949, claimant Robert E. Epperly, of Montgomery, West Virginia, legally parked his Plymouth coupe in the area beside the National Guard Armory in Montgomery, Fayette county, West Virginia.
*75Sergeant N. J. Redmond, Company A, 150th Infantry, West Virginia National Guard, while operating and turning a 2Vz ton military truck backed into claimant’s car, bending the left rear fender, the rear bumper and knocking off the gasoline filler pipe, and breaking the lock cap, damaging same in the amount of $37.84.
The state is morally bound to reimburse the claimant for damages sustained through no negligence on his part, since under similar circumstances and conditions a legal right would exist as between individuals, and such claimant would obtain a judgment for damages sustained.
The state agency involved concurred in this claim and it was approved by the attorney general as one that, in view of the purposes of the court of claims statute, should be paid.
The majority of this court hereby makes an award in the sum of thirty-seven dollars and eighty-four cents ($37.84) to be paid to claimant Robert E. Epperly.